UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JUL 1 0 2013 j
RAYMOND SANDERS> ) Clerk, U.S. District and
) Bankruptcy Cou rts
Plaintiff, )
)
v ) Civil Action No. ` _
CATHY LANIER, et al. , )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the Court on review of the plaintiffs application to proceed in

forma pauperis and pro se civil complaint.

Plaintiff alleged that, on September 26, 2012, he "was hit (as a pedestrian) by a vehicle
and [his] left leg was pinned to a parked truck." Compl. 11 l. Although the driver "got out of his
vehicle [and] engaged in brief conversation" with plaintiff, he drove away from the scene. Ia’. 11 2.
Plaintiff was taken by ambulance to a local hospital where he received treatment for his injured
leg. Ia'. 1111 7-8. Even though plaintiff recognized the driver, see z`d. 11 14, provided the
Metropolitan Police Department ("MPD") with the vehicle’s tag number, see z`a’. 11 12, and located
the vehicle himself, see z`d., 1]1] 16, 23, 27, no arrest was made. lnstead, MPD "interviewed the
driver and passenger of [the] vehicle and chose to believe their version of what occurred." Ia’. 11
60. According to plaintiff, defendants not only "were grossly negligent in their action/lack of
action toward plaintiffs injury," ia'. il 48, but also "effectively denied [him] due process in that . .
. plaintiffs case did not receive a fair and objective investigation to determine the cause and

nature of plaintiffs injury." Ia'. 11 49; see z'a'. 11 56. In addition, plaintiff alleged that

\3

"[d]efendants’ denial of due process, gross negligence and racial and social discrimination has
caused plaintiff much emotional pain, depression and sleepless nights." Id. 11 64. He demands

compensatory and punitive damages totaling $l million. Id. 11 65.

Plaintiff brings this action against the Mayor of the District of Columbia and the Chiefs
of the Metropolitan Police Department and the Fire and Emergency Medical Services
Department under 42 U.S.C. § 1983, alleging violations of his constitutional rights to due
process and equal protection See Compl. at 2 (page number designated by plaintiff). The Court
presumes that plaintiff sues these defendants in their official capacities only, and therefore
proceeds as if this action were brought against the District of Columbia directly. See Kentucky v.
Graham, 473 U.S. 159, 166 (l985) ("Official-capacity suits . . . [g]enerally represent only

another way of pleading an action against an entity of which an officer is an agent.").

"To state a claim under § l983, a plaintiff must allege the violation of a right secured by
the Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).
A municipality such as the District of Columbia "can be found liable under § l983 only where
the municipality itself causes the constitutional violation at issue." Cz`z‘y of Canton, Ohz`o v.
Harris, 489 U.S. 378, 385 (1989) (citing Monell v. Dep ’l of Soc. Servs. of the Cily ofNew York,
436 U.S. 65 8, 694 (1978)). ln other words, the District of Columbia "may not be sued under §
1983 for an injury inflicted solely by its employees or agents;" only "when execution of a
government's policy or custom . . . inflicts the injury" is "the government as an entity responsible

under § 1983." Monell, 436 U.S. at 694.

Plaintiff`s first duty is to allege the violation of a constitutional right. Although he
alleges the denial of due process, plaintiff articulates no protected liberty or property interest in
the police action he demands. He "do[es] not have a property interest in police protection
generally, or even in the detention or arrest of a particular individual, because the well-
established tradition of police discretion allows officers to decide whether and when to make an
arrest." Johnson v. District of Columbia, No. 03-2548, 2006 WL 2521241, at *5 (D.D.C. Aug.
30, 2006) (quoting T own of Castle Rock v. Gonzales, 545 U.S. 748, 760-61 (2005)) (internal
quotation marks omitted). Nor does plaintiff set forth any factual allegations to support a claim
of discrimination based on race with respect to the defendants’ actions. See Washz'ngton v.
Davis, 426 U.S. 229, 241 (1976) (finding that a showing of discriminatory purpose is necessary
to bring a claim of racial discrimination under the equal protection component of the Due
Process Clause of the Fifth Amendment or under the Equal Protection Clause of the Fourteenth
Amendment). Assuming without deciding that plaintiff alleges constitutional violations, his
claims still fail because he does not allege the existence of a municipal policy or custom, the

application of which violated a constitutional right.

Plaintiff is no more successful in pursuing negligence claims against the District of
Columbia. "It is clear under [District of Columbia] law that the duty to investigate crime is owed
to the public, not to any specific person." M€Gaughey v. District of Columbia, 684 F.3d 1355,
1358 (D.C. Cir. 2012) (citing Nichol v. District ofColumbz`a, 444 A.2d 1, 3 (D.C.l98l) (en
banc)). "Because an officer’s duty is to the public, his subsequent ‘failure to perform it, or an
inadequate or erroneous performance, must be a public and not an individual injury, and must be

redressed, if at all, in some form of public prosecution."’ Morgan v. District of Columbz'a, 468

A.2d 1306, 1310-11 (D.C. 1983) (en banc) (quoting 2 Cooley, Torts § 300 at 385-86 (4th ed.

1932) (citation and footnotes omitted)).

The Court concludes that the complaint fails to state a claim upon which relief can be

granted. Accordingly, the complaint and this civil action will be dismissed without prejudice.

An Order accompanies this Memorandum Opinion.

Ae;z /,i?

United tates District Judge

DATE; vl/'Q/Q.O 13